The opinion of the'court was delivered by
Redfield, J.
The only question in this case is in regard to the construction of the proviso to the statute of Oct. 30,1844, giving the county court concurrent jurisdiction with justices of the peace in cases of theft, or receiving stolen property, where, the value of the property “ does not exceed seven dollars.” If we understand the proviso literally, it will take away from justices of the peace all power to *130bind over for trial any person brought before them, accused of either of the foregoing offences, let the value of the property be what it may. And as they cannot try such offences, where the value'of the property exceeds seven dollars, in all such cases they must of course set the offenders at liberty. If such was the intention of the legislature, they certainly did intend to confer peculiar exemptions upon this Class of offenders ; for justices are required to bind over, for trial, all other offenders. The supposition, then, of its literal application is too absurd to be seriously entertained. We must, then, either declare the proviso void for uncertainty, as having no intelligible meaning, which is not too absurd to be entertained ; or else we must find from the language used, with reasonable certainty, what was intended.
1. If we adopt the former alternative, which is often done in regard to deeds and other contracts, and statutes also, when their meaning is so ambiguously expressed as to rest merely in conjecture, we shall then leave the law, in this respect, as it stood before; which will make the recognizance, taken in this case, valid, and entitle the plaintiff to judgment.
2. But we prefer giving this portion of the statute a sensible meaning, if it will fairly bear such a construction. And we think it will. In order to do this, we have only to limit the extent of the signification of the terms used in the proviso by the general scope of the enacting clause. This is no more than courts always must do in regard to contracts, and statutes, to prevent sometimes running into absurdity by the literal application of general terms. Very few subjects are discussed, by the plainest writers, where this is not necessary.
The object of the statute was to create a new jurisdiction in the county court, that is, over the offences of theft and receiving stolen goods, where the value of the property did not exceed seven dollars. But lest it might be supposed that the new jurisdiction was intended to taire away the majority of cases of this class from justices of the peace, it was provided, that they should not bind over any such off fenders which might be brought before them, but should proceed to try them, thus leaving the jurisdiction of each particular case to that court, where proceedings should first be instituted, and thus remedying an inconvenience, which had been experienced in the county *131court, where persons confessedly guilty were of necessity acquitted, where the value of the property fell below seven dollars.
But in expressing this the legislature say, in terms, that justices shall not bind, over any person, “ whose case comes within the purview of said sections six and seven.” By this we are referred to the enacting clause for sections “ six and seven.” There we find the new jurisdiction defined, with reference to these sections. And the only inquiry is, whether we shall understand the proviso as extending to these sections, as they originally stood, or as qualified by this new statute. It is the natural office of a proviso to qualify what goes before, and of which it forms a part, — not to introduce new provisions. If such a new and independent provision, as that justices should not bind over in any case of theft, were intended to be introduced, it certainly would have constituted a new section, and not a mere proviso, or limitation, to a section, which, in its widest range, did not extend nearly so far, as it is now claimed the proviso is to be extended by a literal adherence to the words of the statute.
We think, therefore, upon the facts'agreed in this case, and upon which the case has been submitted to this court, the plaintiff is entitled to judgment.
Judgment of county court reversed and judgment for plaintiff for the penalty of the bond.
The defendant interposed his motion to chancer, and the case was continued for the hearing of that motion.